[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This was a summary process action based on nonpayment of rent. The defendants appeared and filed an answer and special defense. The plaintiff filed a reply, and the court gave notice to the parties that the case would be tried on June 10, 1997. On the morning of the day of trial, the defendant James telephoned the clerk of the court requesting a continuance and stating that he could not attend the trial due to his observance of the Jewish holiday of Shavuot.1 The court was advised of this, proceeded with the trial, and subsequently rendered a judgment of possession for the plaintiff prior to 1:00 pm that day. Notice of the judgment was given the defendants on June 11, 1997. On June 16 1997, the defendants moved to open the judgment, claiming that proceeding with the trial was a denial of due process.
The First Amendment to the Constitution of the United States provides that "Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise CT Page 6370 thereof. . . ." The amendment is made applicable to the states through the Due Process Clause of the Fourteenth Amendment.Cantwell v. Connecticut, 310 U.S. 296, 303 (1940); Lovell v.Griffin, 303 U.S. 444 (1938).
It is unnecessary to determine whether requiring a civil litigant to proceed to trial on a day of his or her religious observance is violative of the right to free exercise of religion.2
At the hearing on the defendants' motion, the named defendant conceded that the day of the trial was the eve of the defendants' religious holiday, which commenced on sundown. Notwithstanding the defendants' claim that preparation for the holiday was necessary, the court is unpersuaded that requiring the defendants to proceed to trial prior to the advent of their holiday burdened their free exercise of religion.
None of the defendants' other claims warrant opening the judgment. The motion to open the judgment is denied.
BY THE COURT
Bruce L. LevinJudge of the Superior Court